Title: To James Madison from Tench Coxe, 20 September 1789
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. Septr. 20th. 1789
I am favored with your letter of the 18th. from wch. I find the ground of apprehension, particularly refer’d to by me, entirely removed. In regard to the probable effects of a position on Delaware or Susquehannah upon the Convention of Virginia could they have foreseen it, I am convinced they would have been fatal. I remember well that I learned from the letters of yourself and one or two other gentlemen who honor’d me with their correspondence that the ten Kentucky Members held the balance—that they were alarmed at the Symptoms they collected from the Spanish Negociation—and that three of the ten voting finally in favor of the Adoption produced the Majority of five when it was evident they might have made a negative of one. In regard to the merits of the Question upon the two Rivers I have endeavoured to view it as impartially as in my power. I think the future state of population has not been well conjectured by either side. I am satisfied that the balance of Agricultural population will preponderate in favor of the Potowmack, but I really doubt whether Susquehannah where it intersects our County of Lancaster will be as near to the centre of agricultural, manufacturing & commercial population as some part of the Delaware. You are not to understand however that I am decided for placing the permanent Seat upon any part of this last River. The agricultural centre, and the facility of Western communication, and the Union of the Southern and N. Eastern furnish stronger arguments in favor of Susquehannah than my interest & attachments to Delaware are able to answer. I have always considered it as a great argument in favor of the Scheme of American Manufactures, that it would, in a manner not obnoxious, gently counteract that scattering of our population which too rapidly went on from the moment of peace; a principal Objection to which was that it too much co-operated with the vices of our general government. A weak—and relaxed civil Authority and a very sparse and extending population presented to my mind no prospect of the restoration of order among ourselves—or of confidence among our foreign friends. This and other weighty reasons to which your attention need not be drawn will convince you that the progress of Manufactures will be very great & that the Southern states which from the nature of things will be almost entirely agricultural will not be populated in proportion to territory when considered relatively with the Country North of Potowmack where the commercial hives already exist, and where manufacturing Scenes must yearly open and encrease. It is a little remarkable that when the seat of the general Government was formerly under consideration two positions were taken at the same. Trenton to meet occasionally the wishes of the North—George Town with the same view to the South. It should seem that it was then the Opinion that neither place would accommodate both parties. So far as the argument goes it is against each place—and forces us into a middle position. Tis a certain truth of no small weight that Delaware, & Potowmack are the extremest stations ever proposed by the contending interests. I am deeply impressed with the dangerous situation of our Union with the South-Western people. I would be just & liberal towards them. But I consider Vermont—and even the Northern Country of the New England states in the Union as having severally manifested very unfavorable dispositions. We are in a situation where small deviations from distributive Justice may put much hazard. I trust however very confidently in the impartiality—virtue—and wisdom of the most influential Members of our government for as good a decision as circumstances will admit—and an early correction of any error which they may discover.
In a conversation last Evening with Mr. de Marbois I learned from him that the King had repealed the Ordinance of the Count de Duchilleau, late Govr. of St. Domingo, which opened an important trade between Aux de S. Louis & two other ports on the South Side of that island and the United states. This measure has occasioned another Nobleman, whose name has escaped me, to be appointed to that Government—and Mr. de Marbois, the elder, intendant of the le[e]ward islands has recd. a letter, written in the Kings hand very pointedly approving his conduct in declining to join in the Ordinance. He pursues his approbation of the intendants conduct so far as to express the most positive Assurances of future favor for a continuance of such Conduct. This matter appeared to be of so much Consequence as a proof of the fixed Sentiments of the Court of France, that I have, with Mr. de M’s permission, thought it best to mention it to some confidential Gentleman in Government. His view I believe is principally that it may be understood that the Reversing of the Ordinance arose from its being an unauthorized act of Mr. de Duchilleau. It appears that great Attention has been paid to the temporary convenience of our trade, for three Months from the 11th. of August are given before entries and clearances that were authorized by the Governors act shall be refused to the Americans. The temporary benefits we have derived in the vent for flour, bread &ca. and in Supplies of Coffee & Sugar, especially of the latter, have been most sensibly felt in many of our ports. Besides this the Utility of this Commerce to that great and valuable Colony of France has been shewn in a way that will not be forgot for years. As I converse very freely with Mr. de Marbois, I think it will be best to confine your communications on this Subject to those persons whose province it falls within.
Mr. Marbois informed me at the same time that the letter of the 20th. of July, from Paris, in the enclosed paper was from a principal clerk in the Office of Monr. le Couteulx to his Son in law, a Merchant here; and that it is entirely to be relied upon—that the third Estate had procured from the King a grant of the liberty of the press, an equal territorial or land tax, and an abolition of lettres de chachet—that they demanded a common Meeting of the three orders on the same floor in forming their Constitution—but were content afterwards that they should sit in different houses and that a concurrence of the orders should be necessary in legislation. Tis certain that the national troops are with the people, and have in various instances shewn a determination to aid rather than to injure them. Six of the thirty Colonial deputies are to be admitted into the body that forms the constitution. The Question now, Sir, appears only to be whether the virtue and discretion of the leaders of the People will conduct them in the broad road of substantial liberty which lies open before them, or whether this great Revolution shall be made the perverted means of a deplorable Convulsion. I hope the best. The French Nation are enti[t]led to the anxious concern of every good man in this most important Crisis.
There seems an absolute certainty that the demand of France will give our agricultural citizens a great market for the abundant crop of this Year.
Our state have determined to call a Convention. This measure is received with considerable Moderation. The principal cause of a very industrious and unprincipled opposition to the federal Constitution in this state will thereby, you may be satisfied, be removed. There will be a division of our legislature—a single executive—a permanent judiciary and several other approved alterations made. At some future time I should be glad of your opinion on the best mode of electing a state Governor—whether by a general poll throughout the Commonwealth—or by electors to be selected from the Mass of citizens by a general poll—or otherwise—as also upon the permanency of the judiciary at the hazard of a decay of talents—and of private virtue. You may not perhaps have forgot some doubts I suggested on that Subject at Mrs. Houses the last time you & Mr. Dawson were in town. I am, dear Sir, your respectful and most obedt. Servt.
Tench Coxe
P. S. I do not know whether you have seen the Constn. of the prot. Episcopal Church as framed by the late Convention. The article relative to the Division of lay & clerical Votes is important as it fixes what will never again be disputed in the seven concurring States—the independency of the laity. In Connecticut the Clergy do not admit this Right of the laity, but we shall bring them into it. I send you a copy of our Journal. Having draughted the address to the President I was particularly led to observe the manner in which its several declarations were recd. and I will venture to affirm the house was unanimous in its attachment to the president—the federal Legislature, and the constitution—and in its approbation of that Catholicism, which formed one of the great Reasons, as a church, for our approving the Presidents Election. It seemed to me to be a matter of some Consequence, that these declarations should be very explicit in the Address of a Church that had been politically connected with the Crown of England, & whose clergy pretty generally hesitated at the Separation between the two Countries.
